PER CURIAM.
Jonathan Manley appeals the summary denial of his motion for postconviction relief following remand. We reverse.
Manley claims that the trial court’s order of denial on remand and the attachments do not conclusively refute his claim of ineffective assistance of counsel for failure to call certain witnesses vital to the establishment of an entrapment defense. We agree. On remand, the trial court again denied Manley’s motion and attached to its order of denial those portions of the record it believed conclusively refuted Manley’s claim. However, after considering the attachments, we are not satisfied that they adequately refute Manley’s assertion of ineffective assistance of counsel. Accordingly, we reverse and remand for an evidentia-ry hearing.
Reversed.
RYDER, A.C.J., and DANAHY and PATTERSON, JJ., concur.